Opinión disidente
del Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 5 de octubre de 1978
Disiento de la opinión emitida en el día de hoy en este caso. Yo desestimaría la apelación solicitada por el Partido Socialista Puertorriqueño por razón de que no plantea una cuestión constitucional sustancial. Al unir mi voto al de mis compañeros jueces cuando se expidió la orden que paralizaba el uso de fondos públicos para la celebración de la elección interna del Partido Demócrata de los Estados Unidos en Puerto Rico lo hice por no haberse demostrado por la parte demandada que la fecha fijada era crucial en la celebración de la referida actividad, ni que su suspensión le acarrease daños irreparables, y en vista de que deseaba estudiar la cuestión de derecho planteada con reflexión, detenimiento y mesura, dado el trasfondo político que rodeaba el asunto en-vuelto. Mi intuición jurídica me indicaba entonces que no debía expedirse la orden de paralización pero los jueces no podemos hacer determinaciones basadas en pura intuición, es-pecialmente si, como dije antes, la fecha no era crítica.
El Tribunal, en una acción sin precedentes, ha sustituido su criterio por el de la Asamblea Legislativa, al tratar de sostener en fútil e inexplicable esfuerzo, lo que considero ser la falsa premisa consistente en que la participación del pueblo en las nominaciones presidenciales de los partidos nacionales de los Estados Unidos tienen el efecto de modificar el destino político final del país y de afectar de modo sustancial las re-laciones del Pueblo de Puerto Rico con los Estados Unidos. *635El Tribunal pretende apoyar su argumento, en lo que más bien parece ser la construcción de un castillo en el aire, en unas expresiones, a mi juicio irrelevantes a la cuestión plan-teada, pronunciadas durante las deliberaciones de la Conven-ción Constituyente, al resolver que es contraria a la Consti-tución del Estado Libre Asociado de Puerto Rico, por infrin-gir la See. 9 del Art. VI y la Sec. 19 del Art. II, la Resolu-ción Conjunta Núm. 17 aprobada por la Asamblea Legisla-tiva en 30 de junio de 1978, que autoriza el uso de fondos pú-blicos para sufragar gastos relacionados con las primarias o elecciones internas del Partido Demócrata Nacional a cele-brarse en Puerto Rico conforme lo autoriza la Ley Núm. 102 de 24 de junio de 1977 titulada “Ley de Primarias Presiden-ciales Compulsorias”. Jurídicamente no puedo estar conforme con esa determinación por las razones que expondré más ade-lante.
La controversia planteada por el Partido Socialista Puer-torriqueño es al efecto de que la Asamblea Legislativa de Puerto Rico no tiene facultad, bajo la Constitución del Es-tado Libre Asociado de Puerto Rico “para asignar fondos, ni para envolver a funcionarios públicos del E.L.A. en gestiones y actividades para organizar, administrar y realizar una elec-ción interna de un partido nacional, y específicamente del Partido Demócrata de los Estados Unidos, por ser éste ex-traño a la vida política del pueblo puertorriqueño y cuya exis-tencia se funda en la elección del presidente y el vice-presi-dente de los Estados Unidos para ninguno de cuyos cargos públicos se vota en Puerto Rico.”
Como remedio a su planteamiento solicita el Partido So-cialista Puertorriqueño de este Tribunal “que declare incons-titucional y contrario a derecho la Ley 102 de junio de 1977 [1] y ... le ordene a los demandados a que cesen y de-sistan de administrar dicha ley y se abstengan de realizar *636acto alguno que surja de las disposiciones de esta, tales como la administración de las primarias presidenciales, la elección interna del Partido Demócrata de Estados Unidos en Puerto Rico y la asignación de fondos [2] del Estado Libre Asociado de Puerto Rico para la realización de éstas.”
El Tribunal Superior de Puerto Rico (Negrón Soto, Juez) en una extensa resolución dictada en 7 de septiembre de 1978 sostuvo la constitucionalidad de la Ley de Primarias Presi-denciales Compulsorias al declarar con lugar las Mociones de Desestimación presentadas por los demandados y resolver esencialmente que “la Asamblea Legislativa tiene la facultad de aprobar las leyes, fijando la política a seguirse dentro del marco de legalidad y de lo que entiende es el interés del pueblo”; y que “los tribunales están obligados a respetar la voluntad legislativa aun cuando los magistrados pudieren discrepar de su sabiduría.”
I
La disposición constitucional que se alega fue objeto de violación lo es la See. 9 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico que reza así:
“Sólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las instituciones del Estado, y en todo caso por autoridad de ley.”
El citado precepto constitucional encuentra un lenguaje equivalente en las Cartas Orgánicas de 1900 (Ley Foraker) y de 1917 (Ley Jones). La de 1917 que continúa aún vigente conforme lo dispone la Ley de Relaciones Federales!3) reza así:
“. . . podrán imponerse contribuciones e impuestos sobre la propiedad, ingresos, rentas internas . . . cuando dichas contribu-ciones sean para los fines de los gobiernos insular y municipal, *637respectivamente, y se impongan según las disposiciones y pres-cripciones de la Asamblea Legislativa de Puerto Rico . . . (Bastardillas nuestras.) See. 3.
La Ley Foraker también limitaba la imposición de contribu-ciones e impuestos “para los gastos de los gobiernos insular y municipal.” (Bastardillas nuestras.) (4) See. 38, prec. 1 L.P.R.A. Otra disposición relacionada de la Ley Orgánica de 1900 recalcaba el propósito del uso de los fondos del Tesoro al disponer que una vez se hubiere organizado un gobierno civil para Puerto Rico, conforme a esa ley, todo lo recaudado por derechos y contribuciones entraría en el Tesoro de Puerto Rico, destinado al Gobierno de la Isla, para ser invertido en provecho de la misma, en vez de ingresar en el Tesoro de los Estados Unidos. No he podido encontrar en el historial legis-lativo de las Leyes Orgánicas mencionadas ninguna expresión que pueda dar contenido a la frase crítica citada que es común a ambas Leyes Orgánicas.
Pero el hecho de que no estuvieren definidos los conceptos “fines de los gobiernos insular y municipal” y “gastos de los gobiernos insular y municipal”, como tampoco quedó definido el de “fines públicos”, incorporado luego en la Constitución de Puerto Rico, no le resta facultad a la Asamblea Legislativa para aprobar legislación y asignar fondos para lo que a su juicio constituyere un fin público.
Por otro lado, la Asamblea Legislativa, tiene un poder amplio para legislar que tiene su origen en la See. 27 de la Carta Orgánica de 1900 que proveía “[Q]ue todos los poderes legislativos locales concedidos por la presente residirán en una Asamblea Legislativa”, y en la See. 32 que preceptuaba “[Q]ue la autoridad legislativa estatuida por la presente, se aplicará a todos los asuntos de carácter legislativo que no sean localmente inaplicables....” La Carta Orgánica de 1917 conservó las facultades legislativas mencionadas las que sola-mente estaban limitadas en la forma que disponía ese cuerpo *638legal. Secs. 25, 37. Luego la Ley de Relaciones Federales pro-veyó que al entrar en vigor la Constitución de Puerto Rico quedaría vigente la See. 37 de la Carta Orgánica de Puerto Rico que confería amplio poder legislativo sobre materias lo-cales a la Asamblea Legislativa. Ley Pública 600 de 3 de julio de 1950, cap. 446, 64 Stat. 319, art. 4.
En Puerto Rico v. Shell Co., 302 U.S. 253 (1937), el Tribunal Supremo federal reconoció que “La concesión de poder legislativo con respecto a asuntos locales, contenidas en la sección 32 de la Ley Foraker, y que continuaron vigentes por virtud de la sección 37 de la Ley Orgánica de 1917, era tan amplia y abareadora como la podía hacer el lenguaje.” Pág. 261. Añadió el Tribunal que “[E]l propósito de la Ley Fo-raker y la Ley Orgánica [de 1917] fue el de conceder a Puerto . Rico un poder pleno para hacer sus propias determinaciones locales, con una autonomía similar a la de los estados y los territorios incorporados.” Págs. 261-62. Declaró además que “el efecto de tal concesión fue la de conferir al territorio [de Puerto Rico] muchos de los atributos de cuasisoberanía po-seídos por los estados.” Pág. 262.
Nadie debe dudar que al conferir el Congreso al Pueblo de Puerto Rico mediante la Ley 600 de 3 de julio de 1950, cap. 446, 64 Stat. 314, la facultad de organizar un gobierno ba-sado en una constitución adoptada por el propio pueblo tuvo el propósito de conceder una mayor autonomía a la Asamblea Legislativa para legislar sobre cualquier asunto que conside-rase un “fin público”.
Esta afirmación queda corroborada al examinar las expre-siones vertidas en la Asamblea Constituyente en ocasión de la discusión de la cláusula sobre el uso de fondos públicos. El experimentado legislador, Víctor Gutiérrez Franqui, presu-miblemente celoso de la independencia legislativa, se opuso a que se precisara lo que constituían “fines públicos e institu-ciones públicas” para “evitarnos el peligro de amarrar la si-tuación, como muy bien señaló [el señor Reyes Delgado] ayer, *639haciendo definiciones en el texto de la Constitución.” El re-sultado neto de esa discusión lo fue el eliminar de la cláusula propuesta la frase “y no se considerarán instituciones del Go-bierno ni fines públicos aquellos que no estén bajo la auto-ridad e intervención del Gobierno.” El hecho de que el Sena-dor Gutiérrez Franqui se hubiese manifestado a favor de de-jar la “materia de definiciones, en cuanto a lo que es ‘fines públicos e instituciones públicas’ al poder judicial, de acuerdo con la expresión y declaración legislativa, inicialmente, al aprobarse una ley y luego por la interpretación que el poder judicial haga de esta constitución, en relación con la legislación que esté interpretando” es precisamente el sos-tener el principio general reconocido por este Tribunal y por el Tribunal Supremo federal de que “la función de ser intér-prete final de la Constitución le corresponde a un solo poder, al Poder Judicial.” Ni más ni menos. La opinión de la mayo-ría, a mi juicio, desnaturaliza el efecto de las expresiones mencionadas al enfatizar que la función interpretativa de este Tribunal en materia constitucional es de mayor amplitud en cuanto a la See. 9 del Art. VI relativa a “fines públicos”.
Nuestra Constitución solamente está limitada por sus pro-pias disposiciones, por la Ley 600 y por la Constitución de los Estados Unidos. Id., Art. 3; Constitución del E.L.A., Art. I, Secs. 1, 2; Art. II, Sec. 19; Art. III. Una de esas limita-ciones lo es la cláusula que provee que “sólo se dispondrá de las propiedades y fondos públicos para fines públicos.”!5)
Al adoptarse la Constitución de Puerto Rico se incorporó en ella la disposición al efecto de que “[S]ólo se dispondrá de las propiedades y fondos públicos para fines públicos y para el sostenimiento y funcionamiento de las instituciones del Estado....” Art. VI, Sec. 9. Considerando que la Constitu-*640ción del Estado Libre Asociado de Puerto Rico fue objeto de aprobación por el Congreso de los Estados Unidos tenemos que aceptar que la disposición constitucional citada debe ser interpretada conjuntamente con la disposición de la Carta Orgánica de 1917 que quedó vigente y que autoriza la imposi-ción de contribuciones “para los fines de los gobiernos insular y municipal.” Esto es, el concepto de “fin público” comple-menta y ampia la disposición citada de la Carta Orgánica de 1917, y da mayor amplitud a la facultad legislativa para aprobar legislación asignando fondos públicos para “fines públicos” en adición a lo que anteriormente parecía limitarse a “los fines de los gobiernos insular y municipal.”
El concepto de “fin público”, a falta de definición en la Constitución, ha de ser moldeado por la Asamblea Legislativa que es la rama de gobierno que tiene la facultad primaria de hacer la determinación, por mandato constitucional, estando dicho poder subordinado a la soberanía del pueblo. Su facul-tad, como he dicho anteriormente, es amplía y abarcadora, siendo sus miembros los representantes directamente electos por el pueblo para ejercer la función legislativa, con todos los medios a su disposición para hacer las determinaciones que correspondan luego de hacer los estudios y consultas de todos los factores envueltos, tales como los beneficios que habrá de derivar el pueblo de las medidas que adopte y previa las de-liberaciones entre sus componentes.
El concepto “fin público” y la latitud que tiene la Legis-latura para determinar su alcance fue interpretado por pri-mera vez, durante la vigencia de la Ley Jones, por este Tribunal en McCormick v. Marrero, Juez, 64 D.P.R. 260 (1944) al declarar:
“La Legislatura tiene amplia discreción para determinar qué es lo que constituye un fin público y para tomar aquellas medidas que a su juicio promuevan el bienestar de la comunidad. No es función de los tribunales la de expresar opinión sobre la sabi-duría o conveniencia de una medida legislativa. Si ésta contiene elementos de beneficio público y el propósito que se trata de rea-*641lizar es de carácter público, la cuestión en cuanto al beneficio que haya de recibir el público debe ser resuelta por la Legislatura y no por los tribunales_” Pág. 267.
Luego, en P.R. Telephone Co. v. Tribl. Contribuciones, 81 D.P.R. 982 (1960) (Serrano Geyls, J.), al considerar el po-der de imposición de tributos que confería la Carta Orgánica de 1917 a la Legislatura y los fines para los que dichas contri-buciones habrían de ser utilizadas, concluimos que a la luz del significado lógico y corriente de las palabras usadas, de la gravísima importancia del poder fiscal, de la intención del Congreso “de dotar a Puerto Rico con poderes de gobierno similares a los de un estado, y de la práctica invariable de más de medio siglo, que la frase ‘para los fines de los go-biernos insular y municipal’ de la see. 3 de la Carta Orgánica no tiene un significado más estrecho que la frase ‘para un fin público’, limitativa de los poderes del Congreso y los estados.” Págs. 994-995.
Toda vez que la referida disposición de la Carta Orgánica de 1917 ata la imposición de tributos con los fines a que éstos han de dedicarse al ámbito de poder de la Legislatura para imponer tributos queda limitado éste a los fines en que ha-brán de utilizarse los tributos. La función judicial para re-visar, tanto la imposición de contribuciones como los fines a que se destinen, según expresamos en P.R. Telephone es ex-tremadamente reducida, y al efecto dijimos:
“A los criterios usuales de autolimitación que guían ‘la grave y delicada función’ judicial de juzgar la validez constitucional de las medidas legislativas — E.L.A. v. Aguayo, 80 D.P.R. 552, 595-597 (1958) — se une en este caso la especial circunstancia de que la determinación del legislador tiene por base variados elementos de la política pública cuyo escrutinio está fuera de la compe-tencia de los jueces.” Pág. 996.
Allí citamos con aprobación jurisprudencia federal en torno al problema de la discreción legislativa al decir:
“En repetidas ocasiones el Tribunal Supremo federal ha fi-jado la profundidad de las incursiones judiciales en esta área. *642En Carmichael v. Southern Coal Co., 301 U.S. 495, 514-515 (1937) el Tribunal explicó que desde la adopción de la Enmienda XIV los estados sólo pueden imponer contribuciones para un fin público y no para propósitos privados, pero que los requisitos del debido procedimiento dejan ‘campo libre para el ejercicio de una amplia discreción legislativa al determinar qué erogaciones servirán el interés público.’ Esa discreción incluye, desde luego, la asignación de fondos para el ‘bienestar general’. ‘Las maneras de beneficiar el interés público están peculiarmente dentro del conocimiento de la Legislatura’ y ‘es a ésta y no a los tribunales a la que corresponde el deber y la responsabilidad de escoger entre los posibles métodos’. Por consiguiente para justificar la intervención de un tribunal se requiere ‘un caso claro de desvia-ción de cualquier propósito público que razonablemente pudiera concebirse’, o como se dijo en Helvering v. Davis, 301 U.S. 619, 640 (1937) ‘un despliegue de poder arbitrario, no una demos-tración de juicio’. Y esa autoridad judicial, se añadió en Everson v. Board of Education, 330 U.S. 1, 6 (1947), debe ejercitarse ‘con la más extrema cautela’.” 81 D.P.R. págs. 996-997.
También nos referimos allí a lo que constituía “fin pú-blico” al expresar:
“El concepto de ‘fin público’ no es uno estático, atado de por siempre a las ideas que en un momento histórico particular defi-nieron los poderes y responsabilidades del gobierno. Está, por el contrario indisolublemente ligado al bienestar general y, como éste, tiene que ceñirse a las cambiantes condiciones sociales de una comunidad específica y los problemas peculiares que éstas crean, y a las nuevas obligaciones que el ciudadano impone a sus gobernantes en una sociedad democrática altamente com-pleja. Helvering v. Davis, supra, pág. 641. Debe recordarse que la ‘Enmienda XIV no privó a los estados de su facultad de en-frentarse a problemas que anteriormente habían sido dejados para ser resueltos por los individuos’. Everson v. Board of Education, supra, pág. 7.” Pág. 997.
HH t — i
Establecidas las normas legales y jurídicas discutidas precedentemente examinemos la “Ley de Primarias Presiden-ciales Compulsorias” y la “Resolución Conjunta de la Asam-*643blea Legislativa de 30 de junio de 1978” que asigna fondos para su implementación, a los fines de determinar si la utili-zación de fondos públicos en la implementación de la primera constituye el uso de fondos públicos para fines públicos que preceptúa la See. 9 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico.
La Ley Núm. 102 autoriza la celebración de (1) prima-rias “para la elección de Delegados Nacionales a las conven-ciones de los Partidos Políticos Nacionales con derecho a no-minar candidatos para los cargos de Presidente y Vice-Presi-dente de los Estados Unidos y de cualesquiera otros oficiales que determinen dichos partidos” y (2) elecciones internas “por un partido político afiliado, o grupo de ciudadanos re-conocidos por un Partido Nacional, u ordenada por un Par-tido Nacional. . . .” Arts. 2 y 3. Tanto las primarias como las elecciones internas han de ser celebradas de acuerdo con las disposiciones de la Ley Electoral de Puerto Rico. Ley Núm. 4 de 20 de diciembre de 1977 (antes Ley Núm. 1 de 13 de fe-brero de 1974).
La opinión de la mayoría enfatiza, a mi parecer indebi-damente, en su razonamiento para combatir el fin público de la Ley Núm. 102 y de la Resolución Conjunta Núm. 17, que dichas leyes propenden a modificar en alguna forma el des-tino político final del país, o afectar de modo importante las relaciones de Puerto Rico con los Estados Unidos, cuestiones ambas para las que “ [L] a Asamblea Legislativa está despro-vista de poder” por ser “zonas reservadas al pueblo de Puerto Rico, tales como la relativa al voto presidencial, a menos que el pueblo la autorice expresamente.” También recalca que “[L]a agrupación envuelta en este caso . . . favorecida con la asignación de fondos ... no es un partido político puerto-rriqueño ni sirve o complementa, dentro de los criterios dis-cutidos, un fin gubernamental.”
La tesis de la mayoría parece ser que la participación de los puertorriqueños en el proceso de nominación de los can-*644didatos a Presidente y Vicepresidente de los Estados Unidos propuestas por los partidos nacionales equivale a introducir unos cambios en el destino político final del país {status), o afectan de modo importante las relaciones de Puerto Rico con los Estados Unidos, lo que requeriría su sumisión al pueblo mediante un referéndum en el que la ciudadanía ex-prese su deseo. Acepta el Tribunal que para dicho referéndum pueden utilizarse fondos públicos por ello constituir fines pú-blicos.
No logro entender que tal participación en la nominación de los candidatos a Presidente y Vicepresidente de los Esta-dos Unidos, a pesar de haberse llevado a cabo por casi medio siglo, unas veces por partidos políticos puertorriqueños, otras veces por partidos políticos afiliados a los partidos nacionales y otras veces por grupos locales de ciudadanos afiliados a partidos políticos puertorriqueños, haya sido factor aparente de cambio en el status político del país, no obstante haber estado envueltos en esos procesos sectores influyentes de los movimientos políticos locales.
Por otro lado, cabe señalar que en las relaciones econó-micas con los Estados Unidos son evidentes los beneficios al-canzados por Puerto Rico a través de la colaboración con los partidos nacionales, ya que en un momento dado las decisio-nes del Presidente de los Estados Unidos, de las cámaras le-gislativas nacionales, y de los varios departamentos y agen-cias federales pueden ser afectadas por la estrecha colabora-ción que pueda existir entre los distintos sectores de opinión del país y el gobierno de los Estados Unidos. No puede esca-par a la imaginación, para entender el trasfondo de las reali-dades que sirven de sostén a las relaciones entre Puerto Rico y los Estados Unidos, la importancia extrema de la aporta-ción de este último a la economía del país cuyo efecto es una mejor calidad de la vida para nuestros habitantes traducido en ayudas para proporcionar más y mejor educación, salud, viviendas, empleos, agricultura, fuentes de agua y otras nece-sidades básicas para el sostenimiento de la sociedad en gene*645ral, y especialmente de las clases pobres y necesitadas de Puerto Rico. Para dar una idea a grosso modo del impacto de dichas relaciones debe mencionarse que el flujo de fondos fe-derales a Puerto Rico consistente en la suma de las trans-ferencias netas de pagos del gobierno de los Estados Unidos al pueblo de Puerto Rico junto a las aportaciones del gobierno federal a Puerto Rico durante el año fiscal 1977 ascendieron a $1,978,199,000, lo que constituye el 25% del producto bruto nacional de Puerto Rico de todas las fuentes. (8) La extraordinaria importancia de esa cifra y sus efectos en la economía de Puerto Rico es inescapable. Ese cuadro puede re-velar y justificar las consideraciones que tomó en cuenta la Asamblea Legislativa para darle al pueblo una amplia parti-cipación en la determinación de los candidatos propuestos para los cargos de Presidente y Vicepresidente de los Estados Unidos por los partidos políticos nacionales con todo el al-cance que dicha determinación pueda tener en beneficio de Puerto Rico, que no excluye la posibilidad de que los votos de los delegados puertorriqueños en esas nominaciones pueda tener el efecto de ser decisivo en el resultado de unas elec-ciones nacionales. A los jueces nos está vedado entrar en esas consideraciones que competen a la Asamblea Legislativa. Como puede verse, no está en juego el destino político de Puerto Rico, ni ningún cambio en las relaciones entre Esta-dos Unidos y Puerto Rico. Para ello, conforme lo decidió el plebiscito de 1967, se requiere la aceptación de la mayoría de los electores votantes en referéndum convocado al efecto. Ley Núm. 1 de 23 de diciembre de 1966, 16 L.P.R.A. see. 862.
No debe confundir pues el Tribunal la antigua y continua participación de los puertorriqueños en las nominaciones presidenciales, antes y después de la adopción de la Constitu-ción del Estado Libre Asociado, y el derecho potencial al voto *646presidencial que no solamente no está en juego en estos mo-mentos, sino que en el campo de las posibilidades pudiera nunca estarlo. La obtención de tal derecho que requeriría una expresión del pueblo mediante referéndum, sí constituiría una modificación importante de las relaciones de Puerto Rico y los Estados Unidos. Pero no se trata de eso.
Paso a discutir la Ley de Primarias Presidenciales Com-pulsorias a la luz del amplio poder de la Asamblea Legislativa para determinar que dichas primarias constituyen “fines pú-blicos”, y de la deferencia y respeto que debemos a las actua-ciones de una rama de igual jerarquía, dentro de nuestro sis-tema constitucional, si su actuación no es un caso claro de desviación de cualquier propósito público que pueda conce-birse.
La Ley de Primarias Presidenciales Compulsorias esta-blece un sistema de primarias presidenciales compulsorias en Puerto Rico, reglamenta las elecciones internas de los Parti-dos Nacionales y autoriza la adopción de reglamentación de esos efectos. Su Exposición de Motivos dispone:
“El Preámbulo de la Constitución del Estado Libre Asociado de Puerto Rico establece como factor determinante de nuestra vida ‘la ciudadanía de los Estados Unidos y la aspiración a con-tinuamente enriquecer nuestro acervo democrático en el disfrute individual y colectivo de sus derechos y prerrogativas’. Uno de esos derechos es el de nominar candidatos a la Presidencia y Vicepresidencia de los Estados Unidos. Los puertorriqueños han estado participando en las Convenciones Nacionales de los Parti-dos Nacionales por casi medio siglo. Sin embargo, no ha existido hasta este momento una ley que garantice la más amplia partici-pación de los puertorriqueños, como ciudadanos americanos, en la selección de los delegados que nos representan en las conven-ciones de los Partidos Nacionales para la nominación de candi-datos a la Presidencia y Vicepresidencia de los Estados Unidos.
En el pasado los delegados a dichas Convenciones Nacionales han sido seleccionados mediante el procedimiento conocido como caucus, el cual no permite la participación amplia de todos los ciudadanos interesados. Permitir la continuación del sistema de caucus para seleccionar los delegados de Puerto Rico a las Con-*647venciones Nacionales, frustraría la política pública vigente que tiende a darle al ciudadano la mayor participación posible en los procesos democráticos.
Es, pues, el propósito de esta ley, garantizar al pueblo puerto-rriqueño la mayor participación en la elección de sus delegados a la convención de los Partidos Nacionales, para nominar los candidatos a Presidente y Vicepresidente de los Estados Unidos por medio del sufragio igual, directo y secreto.”
Veamos el trasfondo de la cuestión a los fines de la luz que pueda dar para justificar la actuación de la Legislatura al aprobar la legislación objeto de este recurso. Desde el 3 de diciembre de 1962 está en vigor la Resolución Conjunta Núm. 1 aprobada por la Legislatura para “proponer al Congreso de los Estados Unidos la pronta decisión en forma democrá-tica del status político de Puerto Rico” aplicando los princi-pios expresados en la referida resolución. En ella se solicita-del Congreso de los Estados Unidos que exprese la forma en que está dispuesto a acordar el Estado Libre Asociado en ar-monía con los principios contenidos en la resolución, para que sea sometida dicha fórmula, junto a la fórmula de estadidad federada y la de independencia, a la decisión del pueblo de Puerto Rico, de modo que la solución triunfante quede im-plantada, o se implante conforme a la voluntad del pueblo de Puerto Rico.
La citada Resolución expresa que los que favorecen al Es-tado Libre Asociado y los que favorecen la Estadidad Fede-rada son contrarios a la separación de Estados Unidos, y los que apoyan la Independencia la favorecen, en su mayor parte, en amistad con Estados Unidos.
Con respecto a los que favorecen al Estado Libre Asociado expresa dicha Resolución Conjunta que desean el desarrollo máximo de esa forma de status en unión permanente con los Estados Unidos, reconociendo, entre otros, el siguiente prin-cipio :
“La participación del pueblo de Puerto Rico en los poderes que ejercite el gobierno de Estados Unidos bajo el pacto en aque-*648líos asuntos que afecten a Puerto Rico, en medida proporcionada al ámbito de dichos poderes. Esto podrá incluir, entre otras for-mas de instrumentar tal participación, el derecho a votar por el Presidente y Vicepresidente de los Estados Unidos.” (Énfasis suplido.)
Aunque la cuestión del voto presidencial, que ha sido motivo de extensa preocupación en la opinión de la mayoría, no está aquí envuelto, es de rigor comentar sobre el interés que han demostrado en ello varios sectores de opinión del país en el pasado para que su mención en el transcurso del tiempo quede en su justa perspectiva: Debe señalarse que tal derecho es la única medida específica que menciona la Resolución Conjunta Núm. 1.
El procedimiento sobre la consulta solicitada al Congreso mediante la referida Resolución Conjunta fue interrumpido por el establecimiento de una Comisión Conjunta de los Es-tados Unidos y Puerto Rico(7) para estudiar todos los fac-tores que tuvieren que ver con las presentes y futuras rela-ciones entre los Estados Unidos y Puerto Rico. Ese modus procedendi no afectó la vigencia ni la validez de la ya citada Resolución Conjunta Núm. 1 de 1962.
La Comisión mencionada al rendir su informe recomendó la creación de grupos'de asesores ad hoc para estudiar las varias propuestas de mejoramiento o desarrollo del Estado Libre Asociado, o el cambio hacia la Estadidad o la Indepen-dencia. (8)
Y, en cuanto al Estado Libre Asociado, sugirió la Comi-sión que se diera cumplimiento a los principios contenidos en la Resolución Conjunta Núm. 1 de 3 de diciembre de 1962, así como a otras propuestas pertinentes que favoreciesen al Estado Libre Asociado. Id., pág. 16.
*649Basado en el Informe de la Comisión se celebró el plebis-cito de 1967, autorizado por la Ley Núm. 1 de 23 de diciem-bre de 1966, en el que se sometieron a votación popular las tres fórmulas de status para Puerto Rico, esto es, la Estadi-dad, la Independencia y la continuación del E.L.A. “con capa-cidad de crecimiento y desarrollo.” El resultado del plebiscito forma parte de la historia.
Varios años después el Presidente de los E.E.U.U. y el Gobernador del E.L.A. siguiendo la recomendación de la Co-misión de 1966 nombraron conjuntamente un grupo asesor ad hoc para “estudiar la viabilidad de hacer extensivo a nues-tros ciudadanos en Puerto Rico el derecho a votar por el Presidente y el Vicepresidente de los Estados Unidos” el que sometió un informe recomendando la celebración de un refe-réndum para determinar si la mayoría del electorado en Puerto Rico desea votar por los candidatos a la Presidencia y la Vicepresidencia de los Estados Unidos.!9) La recomenda-ción del referéndum se basó en uno de los principios básicos aprobados en el Plebiscito de 1967: “que ningún cambio en las relaciones entre Estados Unidos y Puerto Rico habrá de tener efecto a menos que antes reciba la aceptación de la mayoría de los electores votantes en referéndum convocado al efecto.” Id. Expresa el Informe que si la mayoría de los electores votantes se expresan a favor del derecho a votar por el Presidente y el Vicepresidente de los Estados Unidos se recomienda que el Gobernador y la Asamblea Legislativa del E.L.A. soliciten al Presidente y al Congreso que tomen la ac-ción pertinente para asegurar el ejercicio de este derecho.
El último Comité Ad Hoc sobre el Desarrollo del Estado Libre Asociado de Puerto Rico recibió la encomienda, entre otras, de considerar la recomendación del anterior Comité Ad Hoc sobre el voto Presidencial para Puerto Rico, y adoptó la siguiente resolución:
*650“En cnanto al derecho de votar en Puerto Rico por los candi-datos a Presidente y Vicepresidente de los Estados Unidos este Comité Ad Hoc suscribe la recomendación del Comité previo al efecto de que se consulte al electorado de Puerto Rico directa y separadamente sobre esta forma de participación, no más tarde de un año después del referéndum sobre el Pacto, pero en ningún caso más tarde del año 1979.”
Un examen de la Ley de Primarias Presidenciales Com-pulsorias no revela propósito alguno de promover el voto pre-sidencial al cual no tienen derecho los puertorriqueños, ni dentro del proceso electoral puertorriqueño ni dentro del nor-teamericano. La referida ley se limita a reconocer en su Ex-posición de Motivos que los puertorriqueños por casi medio siglo han tenido participación en el proceso de nominación de los candidatos a Presidente y Vicepresidente de Estados Uni-dos postulados por los partidos nacionales. Ello ha sido así por voluntad de los partidos nacionales que tradicionalmente han dado esa oportunidad a los ciudadanos de los territorios y posesiones de los Estados Unidos. Podemos tomar conoci-miento judicial de la declaración de la Exposición de Motivos al efecto de que la representación de los puertorriqueños en ese proceso no ha sido adecuada, ya que no ha habido oportuni-dad de participación amplia de la ciudadanía. La Ley Núm. 102 persigue el de garantizar la mayor participación en la elección interna por medio del sufragio igual, directo y se-creto en cada uno de los precintos electorales y reglamentados por la Comisión Estatal de Elecciones en consulta con el Par-tido Nacional correspondiente. La Ley Núm. 102 permite que en la referida elección participe un partido político afiliado al Partido Nacional correspondiente, o un grupo de ciuda-danos reconocidos por un Partido Nacional, u ordenada por un Partido Nacional. Cabe señalar que este proceso no surge de acuerdo, convenio o entendido alguno entre los gobiernos de Puerto Rico y Estados Unidos. La relación establecida es directa con los partidos nacionales y por ello la ley provee que la participación de los puertorriqueños será reglamentada *651por la Comisión Estatal de Elecciones en consulta con el Par-tido Nacional correspondiente.
En este caso el demandante presentó prueba para demos-trar que uno de los grupos que habría de participar en la elección interna del 1 de octubre de 1978 — Partido Demó-crata de Puerto Rico — adoptó una resolución expresando que no habría de participar ni se proponía radicar petición para participar en las primarias presidenciales a celebrarse el 1 de octubre. El tribunal de instancia al responder al plantea-miento hecho por el demandante en su memorando en oposi-ción a la moción de desestimación, al efecto de que habién-dose retirado de la dirección interna del Partido Demócrata Nacional, una facción sustancial de uno de los grupos de ciu-dadanos que habría de participar, resolvió correctamente que aún existía otro grupo reconocido que había presentado una petición para participar conforme lo dispuesto por la Ley Núm. 102. La Ley Núm. 102 no hace obligatoria la participa-ción de todos los grupos interesados sino que da la opción de concurrir a la elección interna a un partido político afiliado, o grupo de ciudadanos!10) reconocidos por un Partido Na-cional u ordenada por un Partido Nacional bajo la reglamen-tación de la Comisión Estatal de Elecciones en consulta con el Partido Nacional correspondiente. El partido político afi-liado o el grupo de ciudadanos que haya de participar deberá cumplir con el requisito de radicación de cierto número de peticiones de inscripción. La no participación de un grupo o facción no invalida la elección interna siempre y cuando que el Partido Nacional lo autorice y cumpla con los reglamentos del Partido Nacional correspondiente.
*652Un análisis de los antecedentes relatados precedentemente demuestra que durante muchos años los puertorriqueños han estado interesados y han tomado parte, aunque no con toda la amplitud que pudieren algunos desear, en participar en aquella parte de los procesos electorales de los Estados Unidos que nos son asequibles, y en los que se puede participar sin requerir legislación federal ni enmienda constitucional al efecto. Tal actividad está evidentemente saturada de interés público y así ha sido reconocido por la Asamblea Legislativa al proveer la mayor participación de la ciudadanía en lugar de que tal función quede relegada a grupos pequeños que no necesariamente representan el sentir del pueblo puertorri-queño. La asignación de fondos para ese propósito está dentro de la amplia facultad legislativa de determinar lo que consti-tuye un fin público y de asignar los fondos razonables que fuesen necesarios para realizarlo.
En mérito de lo expuesto desestimaría la apelación (11) instada por el Partido Socialista Puertorriqueño por el fun-damento de que no plantea una cuestión constitucional sus-tancial, y en su consecuencia dejaría sin efecto la orden dic-tada por este Tribunal en auxilio de su jurisdición de 21 de septiembre de 1978 que paralizó el uso de propiedad pública *653y de fondos públicos (12) para sufragar los gastos relaciona-dos con las elecciones internas del Partido Demócrata Na-cional.
*654APENDICE DEL COMPILADOR A LA OPINION DEL TRIBUNAL
RESOLUCIÓN
San Juan, Puerto Rico, a 21 de setiembre de 1978
Plantea este recurso esencialmente si el uso de fondos y propiedades públicos para las elecciones internas de un grupo de ciudadanos afiliados a un partido de los Estados Unidos viola o no la See. 9 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico.
Oídas las partes en vista oral y examinados el expediente y los alegatos, el Tribunal reconoce la existencia de una cues-tión constitucional substancial que requiere sereno y detenido estudio antes de llegar a una decisión. Considerando que la fecha señalada para la elección interna del 1ro. de octubre de 1978 no fue fijada por ley ni se nos ha demostrado que su posposición afectaría los propósitos de la Ley Núm. 102 de 24 de junio de 1977, el Tribunal, en auxilio de su jurisdicción y por el tiempo que tome la decisión de este recurso, prohíbe el uso de propiedades y fondos públicos y la intervención de la Comisión Estatal de Elecciones, del Administrador General de Elecciones y de todo otro funcionario o empleado del Es-tado Libre Asociado de Puerto Rico en la promoción, adminis-tración, dirección y celebración de la referida elección in-terna.
El ámbito de esta prohibición provisional incluirá la utili-zación por persona alguna de cualquier propiedad adquirida o por adquirir con fondos públicos.
Lo acordó el Tribunal y certifica el señor Secretario.
(Fdo.) Ernesto L. Chiesa

Secretario

*655—0—
RESOLUCIÓN
San Juan, Puerto Rico, a 27 de setiembre de 1978
Vista la moción radicada por la parte demandada el 25 de septiembre de 1978, el Tribunal hace constar que la Resolu-ción emitida en el presente caso el 21 de setiembre del co-rriente no se extiende al uso de las escuelas públicas autori-zado por la Ley Núm. 94 de 30 de junio de 1975, 18 L.P.R.A. sec. 126a. Véanse: Comisión de Derechos Civiles, El Uso Fuera de Horas de Clase de Edificios Escolares Públicos para Actividades y Reuniones de Agrupaciones Políticas, 38 Rev. Jur. U.P.R. 71 (1969); 27 Op. Sec. Just 205 (1956); 33 Op. Sec. Just. 31 (1962).
Lo acordó el Tribunal y certifica el señor Secretario.
(Fdo.) Ernesto L. Chiesa

Secretario


i1) 16 L.P.R.A. see. 1301 et seq. (“Ley de Primarias Presidenciales Compulsorias”).


(2) Resolución Conjunta de la Asamblea Legislativa de 30 de junio de 1978.


(3)Cap. 446, Art. 4, 64 Stat. 319, 3 de julio de 1950; 1 L.P.R.A.


(4) Cap. 191, see. 38, 31 Stat. 86, 12 de abril de 1900, 1 L.P.R.A.


(5)Una limitación similar ss impone al Congreso de los Estados Uni-dos por la Constitución federal al facultarle “para imponer y recaudar contribuciones, derechos, impuestos y arbitrios; para pagar las deudas y proveer para la defensa común y el bienestar general de los Estados Uni-dos.” Art. I, Sec. 8, Cl. 1. (Bastardillas nuestras.)


(6) Véase Informe Económico al Gobernador, 1977, Junta de Planifica-ción de Puerto Rico; Balanza de Pagos, Puerto Rico 1977, Junta de Plani-ficación de Puerto Rico.


(7)Ley Pública 88-271, 20 de febrero de 1964 y Ley de la Asamblea Legislativa Núm. 9, 13 de abril de 1964.


(8) Informe de la Comisión de los Estados Unidos y de Puerto Rico sobre el Status de Puerto Rico, agosto de 1966, Supt. of Documents, U.S. Govt. Printing Office, Washington, D.C., pág. 10.


(9)Informe del Grupo Asesor Ad Hoc Sobre el Voto Presidencial para Puerto Rico, 18 de agosto de 1971, pág. 1.


(10)E1 concepto de participación de grupos de ciudadanos fue utilizado •antes en la Ley de Plebiscito de 1967 que reconocía partidos políticos y co-mités directivos de ciudadanos que apoyaran una de las fórmulas de status en los casos de abstención electoral de algún partido que hubiese acordado participar y luego decidiese no hacerlo. Ley Núm. 1 de 23 de diciembre de 1966, 16 L.P.E.A. see. 844 et seq., esp. see. 847.


í11) Debe señalarse que el recurso de apelación instado por el Partido Socialista Puertorriqueño no cumple ni procesal ni sustantivamente con los estrictos requisitos exigidos tradicionalmente por este Tribunal para considerar cuestiones constitucionales. Para empezar, las leyes se presumen constitucionales y el promovente debe poner a los tribunales en condiciones de resolver mediante la presentación de la prueba que sostengan los hechos alegados, y luego la exposición de los argumentos jurídicos en que basa su contención de inconstitucionalidad, incluyendo la mención específica de las disposiciones constitucionales envueltas, y los precedentes jurídicos en que apoya su señalamiento. No hemos podido encontrar que se haya cumplido sustancialmente con dichos requisitos, ni en el tribunal de instancia en el que no se celebraron vistas, sino que se dispuso del caso mediante moción de desestimación; ni ante este Tribunal. El corto escrito de dos páginas pre-sentado ante nos, junto a algunos de los escritos presentados al Tribunal Superior, con la súplica de que se le eximiera de presentar alegato, no sa-tisface a mi modo de ver los requisitos de apelación cuando se plantea una cuestión constitucional.


(12)En muchos estados la Constitución exige específicamente que las contribuciones sean para “un fin público”. Véanse McAllister, Public Purpose in Taxation, 18 Calif. L. Rev. 137, 138 (1929); Notes and Comments, Washington 1952, pág. 104. Sobre lo que constituye un “fin público”, véanse en general, Judson, Public Purposes for Which Taxation is Justifiable, 17 Yale L.J. 162 (1908); McAllister, op. cit., supra; Bergman, The Federal Power to Tax and to Spend, 31 Minn. L. Rev. 328 (1947). 15 McQuillin, Municipal Corporations, sec. 43.31 (3rd ed. 1950); Note, The Public Purpose of Municipal Financing for Industrial Development, 70 Yale L.J. 789, 795 (1961); Note, 108 U. Pa. L. Rev. 95, 109 (1959); Note, Requirement of Public Use for Expenditure of Public Funds, 28 U. Pitt. L. Rev. 329 (1966).